Citation Nr: 0803410	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-39 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for dental disability 
for compensation purposes.

3.  Entitlement to service connection for tinnitus.  

 
REPRESENTATION

Appellant represented by:	Massachusetts Veterans Service 
Division


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Coast Guard from May 1960 to May 1970.   This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2005 rating decision of the Cleveland, Ohio Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied service connection for low back disability and a July 
2005 rating decision of the Providence, Rhode Island RO that 
denied service connection for dental disability and tinnitus.  
The claims are now all under the jurisdiction of the 
Providence RO.  

The Board notes that the July 2005 decision regarding the 
veteran's dental disability was limited to determining 
service connection for compensation purposes as the decision 
contains a notation indicated that the veteran's claim for VA 
dental treatment should be referred to the appropriate VA 
Medical Center (VAMC) for adjudication.  Notably, as 
entitlement to VA dental treatment is governed by 38 C.F.R., 
Chapter 17, claims for such treatment are generally under the 
initial purview of the Veteran's Health Administration (VHA).  
If such a claim is then denied by the VHA, it may be appealed 
to the Board.  As it is not clear from the record whether 
referral of the veteran's claim for treatment was actually 
made, the Board refers this matter to the RO to in turn 
ensure referral of the claim to the appropriate VAMC.   

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action is required on his part.  



FINDINGS OF FACT

1.  It is not shown that degenerative joint disease became 
manifest within the first postservice year or that the 
veteran's current low back disability is related to service.  

2.  The veteran's claimed dental disability cannot be subject 
to service connected compensation as it involves only 
replaceable missing teeth.

CONCLUSIONS OF LAW

1.  The veteran's current low back disability was not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).
 
2. The criteria for VA service connected compensation based 
on dental disability have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1712, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A September 2004 
letter addressed the veteran's clam for service connection 
for low back disability and a May 2005 letter addressed the 
service connection claims for tinnitus and dental disability.  
Both letters explained the evidence necessary to substantiate 
a claim for service connection.  They also explained that VA 
was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  Additionally these letters advised the 
veteran to submit any evidence in his possession pertinent to 
his claims.  Although the veteran was not provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) such notice would only be relevant 
if the benefits sought were being granted.  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence.  The veteran was also provided with a VA 
examination in relation to his claim for low back disability.  
The Board has additionally considered whether a VA dental 
examination is necessary in conjunction with the veteran's 
claim for service connection for dental disability.  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).   In 
the instant case, as will be explained below, there is no 
competent evidence of record indicating that the veteran has 
a dental disability for which service connected compensation 
may be granted, nor has the veteran alleged that he has any 
such disability.  Consequently, a VA dental examination is 
not necessary.     

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II. Factual Background

Service medical records reveal that on May 1960 entrance 
examination the veteran's spine was found to be normal.  On 
his report of medical history at entrance the veteran did not 
report any back problems.  An April 1965 progress note shows 
that the veteran was complaining of pain in the low back.  It 
was noted that he had been in an auto accident the previous 
December and believed that the pain was a result of injuries 
sustained in that accident.  A subsequent August 1965 
progress note shows that the veteran continued to complain of 
back pain related to an auto accident.   The veteran again 
was seen by medical personnel for back pain in October 1965.  
He reported that the back pain would come and go in varying 
degrees of severity since January 1965.  The pains were 
believed to be the result of injuries suffered in an auto 
accident on December 27, 1964.  All X-rays that had been 
taken were negative.  The veteran was then seen by medical 
personnel on May 19, 1966 complaining of a sore back.  It was 
noted that he had had a history of back and chest injury in 
August 1965 and that he had been treated at the U.S. Naval 
Hospital in Newport.  X-rays were taken but they were 
negative and the veteran was diagnosed with a lumbosacral 
strain.  On physical examination the following day, it was 
noted that the veteran had some point tenderness with normal 
range of motion.  The veteran reported that his pain occurred 
when rising up to a sitting position.  He was instructed to 
limit heavy lifting for 3 days.  On the veteran's April 1970 
Report of Medical History at separation he did note that he 
had had recurrent back pain.  Under the physician's summary 
and elaboration of all pertinent data, the examining 
physician noted that the veteran had had occasional back pain 
in the lumbosacral area, which had been treated with heat.  
On April 1970 separation examination the veteran's spine was 
found to be normal.  

Regarding dental treatment and evaluation in service, in June 
1960 the veteran received a series of dental treatments 
including extraction of non-restorable tooth number 31 and 
treatment of a number of other carious teeth.  The veteran 
had additional dental treatment in May 1961, March and April 
1962 and April and May 1963 including treatment of carious 
teeth and scaling.  Teeth number 1, 17 and 32 were noted to 
be missing.  Subsequent May 1964 examination also showed a 
normal spine and it was noted that teeth number 2, 10, 11, 
and 12 were restorable and teeth number 17 and 31 were 
missing.   The veteran then received additional dental 
treatment in November and December 1965, May 1967 and January 
1969 that included additional treatment of carious teeth.  On 
April 1970 separation examination, teeth number 2, 4 and 16 
were noted to be missing.  

In his August 2004 claim for low back disability the veteran 
indicated that during service he was riding in a car to a 
friend's home while on liberty when the driver almost missed 
the turn and went through a guard rail, causing the car to 
roll down an embankment.  The police subsequently arrived on 
the scene and the car had to be towed up the embankment.  
Since the roof had caved in, it took a long time to get the 
veteran and his fellow servicemen out of the car.  They were 
then transferred to a local hospital.  

In a May 2005 statement the veteran indicated that he did not 
need to go to a doctor to know that he had a back problem.  
He also noted that he had dental problems related to service 
and only had five teeth left.  

On his December 2005 Form 9 the veteran indicated that he had 
not been to a doctor in 35 years because he could not afford 
health care.  He also indicated that on separation from 
service he complained of back pain but was not seen by a 
doctor.

An April 2006 private medical examination produced pertinent 
diagnostic impressions of degenerative joint disease of the 
back and false teeth that needed to be redone. The veteran 
reported that he had severe knee and back pain that had 
decreased his ability to walk around.  He also reported that 
his false teeth did not fit and he had difficulty eating as a 
result.  Physical examination showed pain on palpation of the 
lower lumbar and the sacral vertebra and loose false teeth in 
the upper front only.  Otherwise the veteran had healed gums 
and the oropharynx was within normal limits.  

In a May 2006 Form 9 the veteran indicated that he believed 
that all of his teeth had fallen out due to asbestosis as a 
result of his light ship duty in the Coast Guard.  

On November 2006 VA spine examination the diagnosis was 
lumbosacral spine degenerative disc disease.  The veteran 
reported non-radiating lumbosacral pain in the right 
sacroiliac area.  Onset of symptoms was 1964 to 1965 and 
symptoms were precipitated by damp weather.  The veteran had 
had no surgery, wore no devices and was able to do his 
activities of daily living.  Physical examination showed 
normal gait with alignment of the hips and without scars or 
tenderness and the veteran's musculature was normal.  He had 
pain with range of motion.  He was able to heel toe walk and 
his straight leg raises were negative bilaterally.  His motor 
strength was 5/5 including in the quadriceps.  Deep tendon 
reflexes were absent at the knees and ankles.  He had full 
sensation to the lower extremities.  X-rays showed 
degenerative changes of the lumbosacral spine with bilateral 
pars defect.  The examiner commented that there was 
documentation in the veteran's claims file of back pain 
associated with a motor vehicle accident in service and there 
were recurrent instances of back pain after this incident.  
There was no evidence of persistent pain documented after the 
military, however.  Consequently, the examiner opined that it 
was less likely than not that the veteran's low back 
disability was associated with his military service. 
At his May 2007 Board hearing the veteran testified that he 
received a lot of dental work in service.  He felt that the 
work was inadequate because the military dental practitioners 
made big holes in his teeth and then filled them up.  Then 
after he left service his teeth all began to fall out within 
the next ten years and he only had one tooth remaining in his 
mouth.  He also indicated that the lightship he served on had 
asbestos all over it and that since his good teeth fell out 
on their own after service, he believed that this was related 
to his asbestos exposure.  As almost all of his teeth had 
fallen out already he did not need tooth treatment but he did 
need a new set of false teeth.   Regarding his back, the 
veteran reiterated that he was in an auto accident in 
service.  He was in the back seat and the car fell fifty feet 
down an embankment and flipped over two and a half times and 
ended up upside down.  The veteran subsequently received 
treatment for his back and the back continued to hurt from 
that time until the present.  The back made it so that he 
could not lift things and could not go up ladders.  Thus, 
about three years prior, he had had to stop working as a 
house painter.  The veteran further testified that he did not 
go to the doctor for his back because he already knew what 
was wrong with it and how to treat it (i.e. with a hot water 
bottle and a massage unit).            

III. Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Service connection of dental conditions will be established 
under these circumstances:

 (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered. Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service:  (1) Teeth noted as normal at entry 
will be service- connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service- connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service.  However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service- connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service- connected for treatment purposes:  (1) Calculus; (2) 
Acute periodontal disease; (3) Third molars, unless disease 
or pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  (f) Teeth 
extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days 
or more of active service.  38 C.F.R. § 3.381.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Analysis

Low back disability

The veteran alleges that his current low back disability is 
related to an automobile accident in service.  The Board 
finds that, upon review of the entire evidence of record, 
while acknowledging a current diagnosis of degenerative disc 
disease of the lumbar spine and some level of back problems 
in service, the weight of the competent and probative 
evidence is against finding that degenerative joint disease 
became manifest in the first post service year (so as to 
warrant presumptive service connection) or that the veteran's 
current low back disability is causally related to service.  
The service medical records do show that the veteran was 
treated for low back pain in service in 1965 and 1966, 
related to an auto accident in December 1964.  However, X-
rays taken of the back during service were negative and on 
separation examination in April 1970, the spine was found to 
be normal.   

There is then no evidence of any manifestation of arthritis 
(i.e. degenerative joint disease) in the first postservice 
year, nor is there any evidence of any post-service treatment 
for low back disability until several decades after service.  
Notably, the veteran did not file his claim for back 
disability until August 2004 and the earliest postservice 
treatment of low back disability of record is from April 
2006.  Also, the November 2006 VA spine examination 
specifically found that it was less likely than not that the 
veteran's current low back disability, degenerative disc 
disease, was associated with his military service.  Although 
the veteran is competent to testify as to his in-service 
experiences and symptoms, where, as here, the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render an opinion addressing such 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinion regarding a relationship between back 
injury in service 40 some years ago and current low back 
disability competent.  

Given that the VA examiner's opinion weighs against a finding 
of a medical nexus, and there is no competent medical 
evidence to the contrary, and given that there is no evidence 
of manifestation of arthritis/degenerative joint disease in 
the first postservice year, the weight of the evidence is 
squarely against a relationship between the veteran's 
military service (and back injury therein) and his current 
low back disability and squarely against a finding of 
presumptive service connection. Thus, the preponderance of 
the evidence is against the veteran's claim of service 
connection for low back disability.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Dental Disability

The veteran has alleged that the loss of most all of his 
teeth is due to service.   It is not shown, however, that the 
veteran's teeth are not replaceable, nor has the veteran 
alleged that they are not replaceable.  To the contrary, the 
veteran has affirmatively indicated that he has a prosthesis 
for his missing teeth and that he is seeking a replacement 
for that prosthesis.  As noted above, replaceable missing 
teeth cannot be service connected for compensation purposes 
but only for treatment purposes.  38 C.F.R. § 3.381(a).   
Consequently, as there is no evidence of record (nor has the 
veteran alleged) that the veteran has any dental disability 
other than replaceable missing teeth, even if it were shown 
that his tooth loss is related to service, there would still 
be no basis for granting service connected-compensation for 
dental disability.  Inasmuch as the veteran seeks VA dental 
treatment (i.e. replacement prosthesis) for his missing 
teeth, he should be allowed to pursue a claim for dental 
treatment with the appropriate VAMC.  The preponderance of 
the evidence is against the veteran's claim for service 
connected compensation for dental disability.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for dental disability for 
compensation purposes is denied.


REMAND

In a September 2005 statement the veteran indicated that he 
was on the Relief Lightship WLV-528 in 1964 for 1 1/2 years.  
He also essentially indicated that he had had tinnitus for 
the past 30 or so years and that he believed the tinnitus had 
been caused by his lightship duties (i.e. through exposure to 
repeated sounding of the lightship horn, which, according to 
the veteran, could be heard up to five miles away.  
Additionally, an April 2006 private medical record shows a 
diagnostic assessment of left ear tinnitus.  Given that the 
record shows a current diagnostic assessment of tinnitus and 
the veteran has provided credible testimony indicating noise 
exposure in service and subsequent 30 year history of 
tinnitus, the Board finds that a VA audiological examination 
is warranted prior to final adjudication of this claim.  See 
38 C.F.R. § 3.159(c)(4).  Prior to the examination, the 
veteran's personnel records should be obtained to verify how 
long he served on lightship duty.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
regarding effective dates of awards and 
the criteria for rating the disability in 
question in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  Obtain a complete copy of the 
veteran's service personnel file, to 
specifically include documentation of the 
ships to which he was assigned and the 
dates of assignment.

3.  Arrange for an appropriate VA 
examination to determine the likely 
etiology of the veteran's current 
tinnitus.  The veteran's claims folder, 
including the personnel records must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated tests 
should be performed.  The examiner should 
then provide an opinion as to whether such 
disability is at least as likely as not 
related to the veteran's military service 
including lightship service therein.  The 
examiner should explain the rationale for 
the opinion given. 

4.  Readjudicate the claim.  If it remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


